Citation Nr: 0610150	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss of the right ear.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to a compensable evaluation for the service-
connected mixed-type deafness of the left ear.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the RO.  



FINDINGS OF FACT

1.  The currently demonstrated right ear hearing loss is 
shown as likely as not to be due to the exposure to acoustic 
trauma during the veteran's period of active service.  

2.  The veteran is shown to suffer from tinnitus that as 
likely as not is due to exposure to increased noise levels in 
service.  

3.  The most recent audiological examination shows that the 
veteran has level III hearing impairment in his right ear.  

4.  The most recent audiological examination shows that the 
veteran has level III hearing impairment in his left ear.  





CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right ear hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).  

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected bilateral service-
connected hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
including Diagnostic Code 6100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in November 2001 and March 2005, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the January 2003 statement of the case and the April 2005 
supplemental statement of the case, the RO provided the 
regulations for a compensable rating for the service-
connected left ear disability, and the regulations for 
service connection, and thereby informed the veteran of the 
evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in April 2005.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran's service personnel records indicate that he was 
a member of the  746th Railway Operating Battalion, and his 
military occupational specialty was administrative non-
commissioned officer.  He served abroad from December 1944 to 
March 1946, and was stationed in Central Europe.  

The veteran's service medical records do not indicate any 
complaints of, or treatment for, hearing loss or tinnitus.  

The April 1946 separation examination indicates that the 
veteran had a thickened left ear drum that was incurred in 
military service, and mixed type deafness in the left ear 
that was incurred in military service.  Whispered voice 
hearing was 15/15 in the right ear and 13/15 in the left ear.  

In a May 1946 decision, the RO granted service connection for 
mixed type deafness of the left ear with thickened ear drum, 
and assigned a no percent evaluation.  

An April 1947 private medical record indicates that the 
veteran stated that he did not hear a wristwatch as well on 
the left as on the right.  On examination, both ear drum 
membranes appeared normal and moved freely on negative and 
positive pressure.  

An audiogram revealed normal hearing in conversational range 
in both ears, and some loss in the higher ranges.  It was 
noted that the veteran heard ordinary conversation, up to 20 
feet, in both ears.  

An April 1969 private audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
55
60
LEFT
15
10
10
25
55

It was noted that the veteran was exposed to more than two 
days of weapon firing while in basic training, and was 
exposed to gun fire or explosive sounds while in combat.  

It was noted that the last excess noise exposure was 1 hour 
prior to the examination, and the duration was four hours.  

An April 1974 private audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
55
60
65
LEFT
25
20
70
65
65

It was noted that the veteran was exposed to more than two 
days of weapon firing while in basic training, and was 
exposed to gun fire or explosive sounds while in combat.  It 
was noted that the last excess noise exposure was 1 to 9 
minutes prior to the exam, and the duration was five hours.

An April 1979 private audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
55
75
LEFT
20
20
60
70
65

It was noted that the veteran was exposed to more than two 
days of weapon firing while in basic training, and was 
exposed to gun fire or explosive sounds while in combat.  It 
was noted that the veteran did not wear ear protection.  

The September 1980 VA examination indicates that the veteran 
reported ringing in his ears and had problems with his 
hearing.  It was noted that the veteran had a history of 
combat for 8 months, and was exposed to rifle fire in basic 
training.  He reported noticing hearing loss and ringing in 
both ears approximately four years ago.  

On examination, the veteran heard ordinary conversation with 
no difficulty.  Both tympanic membranes were intact.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
--
55
LEFT
30
35
60
--
70

The examiner stated that the veteran heard ordinary 
conversation with no difficulty.  The diagnoses were tinnitus 
aurium, bilateral sensorineural hearing loss, right mild, 
left moderate.

An April 1984 private audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
65
70
LEFT
40
40
70
65
65

The September 1984 VA examination shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
60
LEFT
35
35
55
55
60

His speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 84 percent in the left 
ear.  

The assessment was that of mild sensitivity loss 500 to 1000 
Hz and a severe sensorineural hearing loss from 1500 to 8000 
Hz in the right ear, and mild sensitivity loss 500 to 1000 Hz 
and a severe sensorineural hearing loss from 1500 to 8000 Hz 
in the left ear.  It was noted that the veteran had slight 
difficulty hearing ordinary conversation.  

The April 1987 VA hearing evaluation shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
--
65
LEFT
40
45
65
--
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The assessment was mild to severe sensorineural hearing loss 
from 1000 to 8000 Hz in the right ear, and mild to severe 
sensorineural hearing loss in the left ear.  

In a March 2001 statement, the veteran indicated that his 
hearing loss had worsened and he had bilateral tinnitus.  He 
reported that an explosion in service caused his hearing loss 
and tinnitus.  

A May 2001 VA treatment record indicates that audiological 
examination revealed moderate to moderately severe 
sensorineural hearing loss with good word recognition in the 
right ear and left ear.  

The November 2001 VA examination shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
70
65
70
LEFT
45
60
70
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The veteran reported noise exposure while in the military.  

The examiner stated that it was as likely as not that noise 
exposure from the military, including the trauma of being 
near a bomb going off, contributed to the veteran's loss in 
both ears.  

The assessment was that of moderate to moderately severe 
sensorineural hearing loss in the right ear, and mild to 
moderately severe sensorineural hearing loss in the left ear.  

The April 2005 VA examination shows pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
70
70
70
LEFT
55
70
70
80
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 percent in the left ear.  

The examiner stated that there was sensorineural hearing loss 
ranging from moderate at 500 Hz to severe at 4000 Hz in the 
right ear.  Word recognition was mildly impaired.  

In the left ear, there was sensorineural hearing loss ranging 
from moderate at 500 Hz to moderately severe at 4000 Hz, with 
good word recognition ability.  

The examiner stated that it was at least as likely as not 
that the explosion that contributed to the veteran's initial 
sensorineural hearing loss contributed to the persistent 
tinnitus.  

The examiner stated that there was no documented nexus for 
the tinnitus, and the earliest reference to tinnitus appeared 
to be in September 1980.  

In an October 2002 statement, the veteran stated that he had 
tinnitus since serving in combat during World War II.  

 In August 2005, the veteran submitted a narrative history of 
the 746th Railway Operating Battalion.  The historical 
account noted that on June 23, 1945, the battalion received 
orders authorizing all members to wear the bronze star for 
the Central European campaign.  The veteran was noted to be a 
part of Company A.  


Law and Regulations

I.  Service connection claims.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  


II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
38 C.F.R. § 4.86.  The test results from the recent 
audiological examinations do not meet the requirements for 
rating an exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86.  Rather, hearing impairment noted on this 
examination is to be rated under the standard method of 38 
C.F.R. § 4.85.  

The RO has assigned a no percent rating for the service-
connected left ear hearing loss in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  


III.  Standard of Review.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  


Analysis

I.  Entitlement to service connection for hearing loss of the 
right ear.

The Board notes that VA examination reports clearly indicate 
that the veteran has right ear sensorineural hearing loss 
disability for VA purposes.  The veteran's audiological 
examination in April 2005 reveals hearing loss that meets 
VA's definition of a hearing loss disability.  

The evidence shows that the veteran was stationed in Central 
Europe, to include Germany, during World War II, from 
December 1944 to March 1946.  

The April 1946 separation examination indicates normal 
whispered voice hearing in the right ear.  

The evidence shows that in April 1947, a year after 
separating from service, an audiogram showed bilateral 
hearing loss in the higher ranges.  

The November 2001 VA examiner stated that it was as likely as 
not that noise exposure from the military, including the 
trauma of being near a bomb going off, contributed to the 
veteran's hearing loss in both ears.  

The evidence of record indicates that the veteran currently 
has a right ear hearing loss disability that satisfies the 
definition for hearing impairment in 38 C.F.R. § 3.385.  

The April 1947 private report and November 2001 VA 
examination report link the veteran's current right ear 
hearing loss to his exposure to noise in service.  

The Board finds that the statements from the veteran 
concerning in service noise exposure are credible when viewed 
in conjunction with the available evidence.  

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In the instant case, the Board has noted that the veteran's 
separation examination is silent for right ear hearing loss.  
However, right ear high frequency hearing loss was shown a 
year after service.  Additionally, the the November 2001 VA 
examination report links the current right ear hearing loss 
disability to service.  

In view of the totality of the evidence, the Board finds that 
it is at least as likely as not that right ear hearing loss 
was incurred in active service.  By extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted.  


II.  Entitlement to service connection for tinnitus.

The veteran is seeking service connection for tinnitus.  He 
asserts that his tinnitus is the result of hearing injury in 
service.  The veteran first reported tinnitus in September 
1980.  

In support of his claim, the Board notes that his service 
medical records document the onset of left ear hearing loss, 
and a private medical record dated a year after discharge 
from service shows bilateral hearing loss in the high 
frequencies.  

In April 2005, a VA examiner stated that it was at least as 
likely as not that the explosion that contributed to the 
veteran's initial sensorineural hearing loss contributed to 
the persistent tinnitus.  The examiner stated that there was 
no documented nexus for the tinnitus, and the earliest 
reference to tinnitus appeared to be in September 1980.  

However, having reviewed the complete record, the Board finds 
that evidentiary record to be in relative equipoise in 
showing that the claimed tinnitus at least as likely as not 
is due to the repeated exposure to significantly increased 
noise levels that caused his hearing problems during service.  

By extending the benefit of the doubt to the veteran, service 
connection for is warranted given the circumstances of this 
case.  



III.  Entitlement to a compensable evaluation for the 
service-connected mixed-type deafness of the left ear.  

The RO has assigned a zero percent rating for the veteran's 
left ear hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The Board notes that the veteran's right ear hearing loss is 
now considered service-connected.  

The veteran was given a VA audiological examination in April 
2005.  The examination shows that the average pure tone 
threshold in the veteran's right ear was 71 decibels, and the 
speech recognition ability was 90 percent.  Under Table VI of 
38 C.F.R. § 4.85, these results correlate to auditory acuity 
level III hearing in the right ear.  

As to the veteran's left ear, the average pure tone threshold 
was 76 decibels, and the speech recognition ability was 84 
percent.  Under Table IV of 38 C.F.R. § 4.85, the results 
represent auditory acuity level III hearing in the left ear.  

Under Table VII of the rating schedule provisions on hearing 
loss, level III hearing impairment in the right ear and level 
III hearing impairment in the left ear results in a no 
percent (noncompensable) rating under Diagnostic Code 6100.  

The Board finds that the veteran's hearing test does not 
support a finding that would warrant a compensable rating for 
hearing loss at this time.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the recent audiological 
test results, compared to the rating criteria, his bilateral 
hearing loss is noncompensable.  Lendenmann, supra.  This 
testing has been confirmed on more than one occasion.  The 
use of hearing aids does not affect the veteran's rating, as 
hearing tests are conducted without hearing aids.  38 C.F.R. 
§ 4.85(a).  

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for hearing loss of the right ear is 
granted.  

Service connection for tinnitus is granted.  

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


